          Case 1:17-cr-00515-RA Document 54 Filed 07/08/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 7/8/2020


 UNITED STATES OF AMERICA,
                                                                    No. 17-CR-515
                                  v.
                                                                       ORDER
                 SHON MOBILEY,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

       The CourtCall video plea and sentencing is scheduled for Monday July 13, 2020

at 9:00 a.m. Members of the public and the press can use the following dial-in information:

       Dial-In Number: 855-268-7844

       Access Code: 32091812#

       PIN: 9921299#

SO ORDERED.

Dated: July 8, 2020
New York, New York

                                                Ronnie Abrams
                                                United States District Judge
